DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10, 12, 13, 15-18, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hara (JP 2014051569). 	Regarding claim 1, Hara discloses “a method of producing a conductive copper coating on a substrate (paragraph 1), the method comprising:  	coating a substrate with a copper-based ink comprising copper hydroxide (paragraph 12) and diethanolamine (paragraph 17), wherein the copper hydroxide and diethanolamine form a complex in the ink and are in a molar ratio of about 1:2.5 to about 1:3.5 (paragraphs 36 and 37: Examiner notes that based on the MW of copper hydroxide of 97.56 and the MW of diethanolamine of 105.14, the recited range of ratios is overlapped by the weight percentages disclosed by Hara); and,sufficiently specified values of 2 wt% copper hydroxide, and 5 wt% diethanolamine, this corresponds to a ratio of 1:2.3, which reasonably can be interpreted to be “about” 1:2.5.   	Regarding claim 3, Hara further discloses “wherein the molar ratio is about 1:3 (see the discussion above with respect to claim 1).”  Furthermore, since Hara specifically mentions 1 and 2 wt% copper salt, Examiner asserts that the midpoint, 1.5 wt%, could easily be at once envisaged by one having ordinary skill in the art.  Using 1.5 wt% and the clearly sufficiently specified value of 5 wt% amine yields a ratio of 1:3.1, which can more than reasonably be interpreted to be “about 1:3”.  	Regarding claim 5, Hara further discloses “wherein in the ink further comprises a metal filler (paragraph 10).”  	Regarding claim 6, Hara further discloses “wherein the metal filler is in the ink in an amount of about 1 wt% to about 40 wt%, based on weight of the copper from the copper hydroxide (paragraphs 36 and 37).” 	Regarding claim 7, Hara further discloses “wherein the metal filler comprises copper nanoparticles, silver nitrate or a mixture thereof (paragraph 10).” 	Regarding claim 10, Hara further discloses “wherein the ink on the substrate is dried at a temperature of about 100-150°C for a time of about 10-45 minutes (paragraphs 13 and 53).”  	Regarding claim 12, Hara further discloses “wherein the coating of the ink on the substrate comprises screen printing (paragraph 44).” 	Regarding claim 13, Hara discloses “a copper-based ink comprising copper hydroxide (paragraph 12) and diethanolamine (paragraph 17), wherein the copper hydroxide and sufficiently specified values of 2 wt% copper hydroxide, and 5 wt% diethanolamine, this corresponds to a ratio of 1:2.3, which reasonably can be interpreted to be “about” 1:2.5.   	Regarding claim 15, Hara further discloses “wherein the molar ratio is about 1:3 (see the discussion above with respect to claim 1).”  Furthermore, since Hara specifically mentions 1 and 2 wt% copper salt, Examiner asserts that the midpoint, 1.5 wt%, could easily be at once envisaged by one having ordinary skill in the art.  Using 1.5 wt% and the clearly sufficiently specified value of 5 wt% amine yields a ratio of 1:3.1, which can more than reasonably be interpreted to be “about 1:3”. 	Regarding claim 16, Hara further discloses “wherein in the ink further comprises a metal filler (paragraph 10).”  	Regarding claim 17, Hara further discloses “wherein the metal filler is in the ink in an amount of about 1 wt% to about 40 wt%, based on weight of the copper from the copper hydroxide (paragraphs 36 and 37).” 	Regarding claim 18, Hara further discloses “wherein the metal filler comprises copper nanoparticles, silver nitrate or a mixture thereof (paragraph 10).”  	Regarding claim 21, Hara further discloses “an electronic device comprising a substrate having a conductive copper coating thereon produced by the method as defined in claim 1 (paragraph 1).” 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara. 	Regarding claim 4, Hara further discloses “about 5 wt% to about 40 wt% of copper in the ink, based on total weight of the ink (paragraphs 36-38),” but fails to disclose “wherein the copper hydroxide comprises copper hydroxide monohydrate.”  However, Examiner takes Official Notice that copper hydroxide monohydrate was, at the time of the filing of the invention, a commercially available form of copper hydroxide, and therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use copper .  
Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
Claims 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Kano (JP 2014182913). 	Regarding claims 8 and 19, Hara further discloses “wherein the ink further comprises a solvent (paragraph 41),” but fails to disclose “and a binder.”  However, Kano teaches adding a polymer binder to serve as a primer that assists the adhesion between the metallic copper and the substrate (paragraph 72).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add a polymer binder to the ink of Hara in order to have it serve as a primer that assists the adhesion between the metallic copper and the substrate. 	Regarding claims 9 and 20, Kano further discloses “wherein the binder comprises a … polyester (paragraph 73),” but fails to disclose that it is hydroxyl- and/or carboxyl-terminated.  However, Examiner asserts that one having ordinary skill in the art could at once envisage, given the broad disclosure of a polyester, either hydroxyl and/or carboxyl terminated polyester, since polyesters are generally created with either an excess of polyols, or an excess of dibasic acids, in order to form the polyester.  The former scenario results in hydroxyl-terminated polyester, while the latter results in carboxyl-terminated polyester.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Li et al. (US 2009/0242854). 	Regarding claim 11, Hara discloses all that is claimed, as in claim 1 above, except “wherein the decomposing comprises photo-sintering.”  However, Li et al. teach using .
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Hara does not anticipate the recited ratio is not persuasive. Examiner interprets Hara to disclose with sufficient specificity the values needed to arrive at the ratios in question. Examiner notes that Hara specifically mentions the values of 1 and 2 wt% of copper salt (paragraph 37), and specifically mentions the numerical value of 5 wt% of the amine (paragraph 38).  Thus, with the sufficiently specified values of 2 wt% copper hydroxide, and 5 wt% diethanolamine, this corresponds to a ratio of 1:2.3, which reasonably can be interpreted to be “about” 1:2.5.  
With respect to the ratio claimed in claims 3 and 15, Hara specifically mentions 1 and 2 wt% copper salt.  Examiner asserts that the midpoint, 1.5 wt%, could easily be at once envisaged by one having ordinary skill in the art, given the specific disclosure of the values 1 and 2.  Using 1.5 wt% copper salt and the clearly sufficiently specified value of 5 wt% amine yields a ratio of 1:3.1, which can more than reasonably be interpreted to be “about 1:3”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is no formic acid or a formate in the ink) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853